—In two related child protective proceedings pursuant to Family article 10, the petitioner Suffolk County Department of Social Services appeals from so much of an order of the Family Court, Suffolk County (Lynaugh, J.), entered June 28, 2002, as continued supervised visitation between the subject children and the father.
Ordered that the order is reversed insofar as appealed from, on the law, without costs or disbursements, and supervised visitation between the subject children and the father is discontinued.
The Family Court’s determination lacked a sound and substantial basis in the record (see Krebsbach v Gallagher, 181 AD2d 363, 368).
In light of our determination, the Law Guardian’s remaining contention need not be addressed. Ritter, J.P., Goldstein, Crane and Mastro, JJ., concur.